              Case 5:19-cv-00185-EJD Document 2 Filed 01/10/19 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lbandlow@foxrothschild.com
 2 Fox Rothschild LLP
   Constellation Place
 3 10250 Constellation Blvd., Suite 900
   Los Angeles, CA 90067
 4 Tel.: (310) 598-4150
   Fax: (310) 556-9828
 5
   Attorney for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11 STRIKE 3 HOLDINGS, LLC,                                  Case Number:
12                         Plaintiff,                       CERTIFICATE OF INTERESTED
                                                            ENTITIES OR PERSONS
13 vs.

14 JOHN DOE subscriber assigned IP address
   104.15.69.43,
15
                     Defendant.
16

17

18          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
19 associations of persons, firms, partnerships, corporations or other entities (i) have a financial

20 interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a non-

21 financial interest in that subject matter or in a party that could be substantially affected by the

22 outcome of this proceeding:

23          (1) Strike 3 Holdings, LLC - Plaintiff; financial interest;
24          (2) General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings, LLC.; financial
25              interest; and
26

27

28
                                                        1

                                   Certificate of Interested Entities or Persons
            Case 5:19-cv-00185-EJD Document 2 Filed 01/10/19 Page 2 of 2



 1        (3) John Doe - Defendant; financial interest.
 2 Dated: January 10, 2019                       Respectfully submitted,
 3

 4                                               By:
                                                 Lincoln D. Bandlow, Esq.
 5                                               FOX ROTHSCHILD LLP
 6
                                                 Attorney for Plaintiff
 7
                                                 Strike 3 Holdings, LLC
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2

                               Certificate of Interested Entities or Persons
